REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Reference to Dawson et al. (USPUB. 2015/0134202 A1) is the closest prior art to the claimed invention.
Claims 8-15 are allowed because the prior art neither shows nor teaches a multidirectional transport vehicle having a driving direction switch comprising a limited number of separate switch positions, wherein exactly one switch position of the driving direction switch preselects exactly one respective rotational position of the steering pole axis relative to the multidirectional transport vehicle and preselects one of two driving directions facilitated thereby; and
a driving direction adjustment element which is different from the steering target value transmitter, the driving direction adjustment element being configured to change a preselectable rotational position of the steering pole axis and in combination with other elements recited.


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/              Primary Examiner, Art Unit 3611